DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-12, 14-15 and 17-22 remain pending in the application.
Applicant’s arguments regarding the rejection of claims 1-5, 7-13 and 15-19 under 35 USC 102 as being anticipated by Mehring have been fully considered. Applicant argues “Mehring is silent to a port plenum extending along a port plenum axis from a port plenum inlet to proximate a port plenum outlet and the port plenum defining a converging channel”. See annotated Mehring Fig. 6 below. The plenum clearly converges from a wider area on the outer radial side of the plenum to a more narrow area at the inner radial side of the plenum. Applicant further argues “Mehring is also silent as to a port plenum outlet extending along an outlet axis that is perpendicular to the central axis and transverse to the port plenum axis”. The port plenum outlet in Mehring appears to exit at a surface that is perpendicular to the central axis. The rejection of claims 1 and 10 is maintained. The rejection of claim 18 is withdrawn, because Mehring fails to explicitly teach the port plenum outlet is a continuous opening. 
The rejection of claim 6 under 35 USC 103 as being unpatentable over Mehring in view of Matwey is withdrawn, because Mehring in view of Watney fail to explicitly teach the ported shroud is asymmetric.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5, 7-12, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehring (US2008/0152500) (“Mehring”).

    PNG
    media_image1.png
    603
    520
    media_image1.png
    Greyscale

Regarding claim 1, Mehring teaches (Figs. 6-7) a ported shroud for a compressor associated with a gas turbine engine, comprising: a primary inlet (defined around 18 by 48) configured to be in fluid communication with the compressor (compressor 6), the primary inlet defined to extend along a central axis (12) of the ported shroud; a bellmouth (48) that surrounds the primary inlet; and a port plenum (located on the interior of element 48) configured to be in fluid communication with the compressor (through 22), the port plenum extending along a port plenum axis (see annotated Fig. 6) from a port plenum inlet (50) to proximate a port plenum outlet (22), the port plenum defining a converging channel 
Regarding claim 2, Mehring teaches (Figs. 6-7) a ramp surface (52) is defined proximate the port plenum inlet that extends outward in the direction of fluid flow.
Regarding claim 3, Mehring teaches (Figs. 6-7) the ramp surface defines the tortuous path (see Fig. 7) to the port plenum inlet to inhibit fine sand and dust particles from entering the port plenum inlet (see paragraph [0020]). 
Regarding claim 4, Mehring teaches (Figs. 6-7) the ramp surface extends at an angle of 90 degrees to 180 degrees relative to an exterior surface of the ported shroud (the ramp surface clearly extends at an angle greater than 90 degrees measured to its base). 
Regarding claim 5, Mehring teaches (Figs. 6-7) the ramp surface is upstream from the bellmouth in the direction of fluid flow (62). 
Regarding claim 7, Mehring teaches (Figs. 6-7) the port plenum inlet is orientated away from the direction of fluid flow (62) toward the ported shroud.
Regarding claim 8, Mehring teaches (Figs. 6-7) the port plenum outlet extends along an outlet axis (perpendicular to axis 12), and the outlet axis is transverse to the axis port plenum axis and perpendicular to the central axis. 
Regarding claim 9, Mehring teaches (Figs. 6-7) the port plenum is defined by a surface of the bellmouth (48) that extends from the bellmouth to the port plenum outlet and an opposed second surface (16), and the surface of the bellmouth includes a rounded corner (upstream of element 22) proximate to the port plenum outlet.
Regarding claim 10, Mehring teaches (Figs. 6-7) the identical elements in claim 1, and further teaches a ramp surface (52) defined about a perimeter of the ported shroud, the ramp surface upstream from the bellmouth in a direction of fluid flow (62), and the port plenum outlet extends along an outlet axis 
Regarding claims 11-12, 15 and 17, the claims are substantially identical to claims 3-5 and 7-9, and are rejected in an identical manner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 14, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mehring in view of Matwey et al. (US2014/0294564) (“Matwey”) and a design choice. 
Regarding claim 6, Mehring teaches the ported shroud of claim 2, and further teaches the ramp surface and bellmouth are interconnected (see for example Fig. 4) such that the port plenum inlet is discontinuous about a perimeter of the ported shroud, but fails to teach the connection is a strut, and the port plenum outlet is a continuous opening defined about the perimeter of the ported shroud,
In an analogous art, Matwey teaches a gas turbine ported shroud. Matwey teaches (Fig. 7) a strut (80) connecting a bellmouth (52) and opposing ramp section (92) to provide a de-swirl effect (Paragraph [0029]). Matwey further teaches the port plenum outlet (44) may be formed as a continuous annular opening (see Paragraph [0020]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the gas turbine of Mehring and change the connection between the bellmouth and ramp surface to be a strut as taught by Matwey to provide a de-swirl effect, and change the port plenum 
Mehring fails to teach the ported shroud is asymmetric relative to the central axis.
Since applicant has not disclosed that having the ported shroud be asymmetric relative to the central axis solves any stated problem or is for any particular purpose and it appears that the ported shroud of Mehring would perform equally well being asymmetric as claimed by applicant, it would have been an obvious matter of design choice to modify the ported shroud of Mehring and change it to be asymmetric relative to the central axis as claimed for the purpose of routing flow into the shroud. 
Regarding claim 14, the claim is substantially identical to claim 6. Mehring teaches the ported shroud of claim 10, and Mehring is modified by Matwey in an identical manner. 
Regarding claim 18, Mehring teaches (Figs. 6-7) the identical elements from claims 1 and 10, and further teaches a gas turbine engine (2) comprising: an inlet duct (4); and a compressor (6) downstream of the inlet duct and configured to draw fluid into the inlet duct.
Mehring fails to teach the connection is a strut, and the port plenum outlet is a continuous opening defined about the perimeter of the ported shroud,
In an analogous art, Matwey teaches a gas turbine ported shroud. Matwey teaches (Fig. 7) a strut (80) connecting a bellmouth (52) and opposing ramp section (92) to provide a de-swirl effect (Paragraph [0029]). Matwey further teaches the port plenum outlet (44) may be formed as a continuous annular opening (see Paragraph [0020]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the gas turbine of Mehring and change the connection between the bellmouth and ramp surface to be a strut as taught by Matwey to provide a de-swirl effect, and change the port plenum outlet to be a continuous opening defined about the perimeter of the ported shroud as taught by Matwey as an alternative opening shape for a ported shroud. 
Mehring fails to teach the ported shroud is asymmetric relative to the central axis.
Since applicant has not disclosed that having the ported shroud be asymmetric relative to the central axis solves any stated problem or is for any particular purpose and it appears that the ported shroud of Mehring would perform equally well being asymmetric as claimed by applicant, it would have 
Regarding claim 19, the claim is substantially identical to claims 4 and 12, and is rejected in an identical manner.
Regarding claim 20, Mehring in view of Matwey teaches the gas turbine engine of claim 18, and Matwey further teaches (Fig. 7) a strut (80) connecting a bellmouth (52) and opposing ramp section (92) such that the port plenum inlet is discontinuous about a perimeter of the ported shroud.
Mehring in view of Matwey fail to explicitly teach the port plenum inlet has race-track shaped openings. 
However, Mehring teaches the port plenum inlet may have a variety of shapes, including semicircular (see Paragraph [0018]). It is further noted that Applicant has not established the race-track shape is critical. 
It would have been obvious to one having ordinary skill in the art to modify the gas turbine engine of Mehring in view of Matwey and change the port plenum inlet to have race-track shaped openings according to the teachings of Mehring to form an effective shape for a port plenum inlet. 
Regarding claims 21 and 22, the claims contain the “race-track” limitation identical to claim 20, and Mehring in view of Matwey are modified in an identical manner. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON A CORDAY/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745